Title: To James Madison from Joel Barlow, April 1809 (Abstract)
From: Barlow, Joel
To: Madison, James


April 1809. Sends on letter “from Mr. Lee” recommending William Bass for the consulate at Antwerp and mentions that Walter Livingston, Jr., may deserve consideration for the secretary’s post at the Paris legation, if a vacancy occurs. “I dont know but I ought to make an apology once for all for consenting sometimes to be the organ of such applications. It is a business I very much dislike but cannot always avoid.”
